On Rehearing.
Application is made for a rehearing, upon the ground that proper consideration has not been given to the product claims, the distinction between process and product, as it is contended, having been overlooked by the court; and that, as to the'latter at least, upon any view, infringement must be found. But while there may have been no separate discussion of the product claims, with due respect it is submitted, that the distinction was not lost sight of, as suggested, and that, giving them the fullest consideration to which they are entitled, the result must be the same. As is pointed out in the opinion already rendered, it is the resultant product, obtained from the process of the complainant as patented, which, as an alleged new article of manufacture, is made the subject of claims 8 and 9. And if the process, which is described in the patent is not imitated by the defendants, as seems clear, it is difficult to see how the product can be, either. It may be that by generalities of expression the claims are made to cover more than this, and in terms extend to every thin compact and uniform asbestos covering attached by an adhesive to the wire; the fibers of which are matted, compressed, and waterproofed, however this maj be produced. But if that be so, and if this construction is contended for, it cannot be sustained. It is so expressly declared in the opinion, and there is nothing which is now suggested that leads me in any respect to change my. mind. The law sanctions no such sweeping appropriation in any art.
*115Nor, looking into the characteristics of the two insulations, can they be said to be the same. The defendants’ product, like the process of which it is the outcome, may have a general similarity to that of the complainant. But that is all. Inherently they differ. Both, no doubt, have asbestos fiber as their foundation, but of this, whethe.r in thread, or carded film, or sliver, neither can have a monopoly. Both also use an adhesive, with which to fasten the material to the wire, which is equally open. In both, the fiber is matted and compacted together; but they differ in the manner in which this is brought about, and this marks the real distinction between them. The one brushes or cards the fiber after it is fastened upon the wire, getting it into a flocculeut condition superficial^, by which it is able to be the more easily manipulated; and then proceeds to mat or compress it together, reducing it down to the required thickness, waterproofing and smoothing it. The other presents the fiber to the wire in filmy flakes, like cotton, which are caught up and wrapped spirally about it; and subjects the material in that condition to a chemical bath, which, if not changing its inherent character, transforms it into a pul]) ñi-paste ; in which state it is molded into its final form, being reduced by being drawn through spring pressed dies, and dried and hardened bv passing over a flame, and finally smoothed by compression rolls. The two products are thus only generally alike, the chemical bath, if nothing else, introducing a distinct and novel feature.
All this, in substance, is to be found in the former opinion and, except to show that it was not overlooked, it adds nothing to repeat it. Seeing no occasion, therefore, to vary from the views which were so expressed, and, on the contrary, being only the more confirmed therein, the petition for a rehearing is refused.